Citation Nr: 9925933	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  94-10 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
(orthopedic) post-operative residuals of a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from August 1976 to August 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1991 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO).  

By way of history, the Board remanded this case in January 
1996.  In a rating decision dated in April 1999, the RO 
separately established service connection for a tender left 
knee scar, evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1998); and for left saphenous 
nerve impairment, evaluated as zero percent disabling under 
38 C.F.R. § 4.124a, Diagnostic Code 8527 (1998), both 
effective October 10, 1989.  In a letter dated later in April 
1999, the RO notified the veteran of that decision, advised 
him of his appellate rights, and provided him with a 
satisfaction letter, asking him if the grants of separate 
service connection and a separate 10 percent evaluation 
satisfied his appeal.  In subsequent, statements, the 
veteran's representative limited continued arguments to the 
propriety of separate disability evaluations under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1998) and 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1998), and set out no arguments 
pertinent to the veteran's now service-connected left knee 
scar or nerve impairment.  

The Board notes that the United States Court of Appeals for 
the Federal Circuit, in Ephraim v. Brown, 82 F.3d 399, 401 
(Fed.Cir. 1996), held that a newly diagnosed disorder, 
whether or not medically related to a previously diagnosed 
disorder, cannot be the same claim when it has not been 
previously considered.  The Board further notes that scarring 
and nerve impairment are evaluated under 38 C.F.R. § 4.118 
(1998) and 38 C.F.R. § 4.124a (1998) respectively.  As such, 
absent specific disagreement with the evaluations or dates 
assigned to the separately 

service-connected disabilities, the Board will not consider 
such matters.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 
(1998); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); 
see also, Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  
However, the veteran has not withdrawn his appeal with 
respect to the orthopedic evaluation assigned under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, see 38 C.F.R. § 20.204 (1998); 
thus, the issue before the Board has been characterized as 
limited thereto.

As all requested Board remand actions have been accomplished, 
to the extent possible, the Board may proceed to address the 
veteran's claim.  See Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Orthopedic residuals of a left knee injury consist of no 
more than slight left knee instability and some subjective 
complaints of pain, without diagnostic evidence of arthritis 
or objective evidence of any instability, bone or joint 
deformity or other additional functional impairment.  The 
probative and credible evidence shows that the left knee can 
be extended to at least three degrees and flexed to at least 
135 degrees.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
orthopedic left knee residuals have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261; 
VAOPGCPREC 9-98 (August 14, 1998); VAOPGCPREC 23-97 
(July 1, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a rating decision dated in April 1983, the RO established 
service connection for post-operative residuals of a left 
knee injury and assigned a 10 percent disability evaluation, 
effective January 14, 1982.  That rating was based on 
consideration of the veteran's service medical records.  In a 
final Board decision dated in September 1985, the Board 
confirmed the 10 percent assigned evaluation.  38 U.S.C. 
§ 4005(c) (1982); 38 C.F.R. § 19.192 (1985).  In January 
1987, January 1988 and February 1990 the RO continued to deny 
an evaluation in excess of 10 percent for the veteran's left 
knee residuals.  In April 1991, the veteran filed a claim of 
entitlement to an increased evaluation for his left knee 
residuals.  In July 1991 the RO denied the claim; the 
veteran's current appeal stems from disagreement with that 
decision.

Social Security Administration (SSA) records dated in 
November 1988 reflect the veteran's complaint of disability 
since May 1985 due to injuries of the left knee, left 
shoulder and a collapsed lung.  Medical records 
contemporaneous with the SSA application reflect primarily 
the veteran's treatment for substance abuse  and for 
psychiatric illness.  SSA benefits were denied.  Of record is 
a letter dated in February 1989 and addressed to the 
Pennsylvania State Bureau of Disability Determination.  A 
physician evaluated the veteran for left knee problems, to 
include symptoms of his knee giving out.  The impression was 
injury to the left knee with persistent symptomatology and 
proximal left lower extremity muscle atrophy.  In subsequent 
SSA documentation, the veteran claimed disability based in 
part on left knee symptoms.  An SSA award document dated in 
June 1989 reflects diagnoses of mental retardation and major 
depression.  Chronic drug and alcohol abuse were also noted 
in connection with development of the veteran's SSA claim.

A VA outpatient record dated in April 1991 reflects physical 
therapy for left knee complaints.  

VA examination conducted in November 1992 revealed a 
tentative gait pattern, without any specific abnormalities.  
The veteran was wearing a left knee brace and complained of 
weakness.  The examiner commented that the veteran reported 
an "excessive amount of tenderness" over the knee joint, 
such that would preclude wearing the brace although the 
veteran had no problem putting the brace on or taking it off.  
The examiner indicated that such tenderness precluded testing 
of the collateral and cruciate ligaments.  There was no 
redness, heat, or swelling and quadriceps strength was 
normal.  X-rays showed a normal left knee. 

At the time of the veteran's VA hospitalization for 
psychiatric care in December 1992, no physical findings 
pertinent to the left knee were noted.  

In September 1993, the veteran underwent left knee 
evaluation.  He reported receiving routine treatment for his 
knee and complained of buckling, pain and recurrent swelling.  
He gave a history of left knee aspiration four months 
earlier.  He also complained of a lack of strength and a 
popping and cracking sound in his knee.  The examiner noted 
that the veteran's gait was tentative and stated that such 
was "more of a protective type gait than a specific 
pathologic gait due to abnormalities."  The examiner noted 
two inches of atrophy of the left knee.  The knee joint was 
stable to examination.  The veteran complained of tenderness 
over the patella.  He demonstrated 120 degrees of flexion, 
full extension and good quadriceps and hamstring strength.  

In July 1995, the veteran testified at a Travel Board 
hearing.  He denied further left knee surgeries since service 
discharge, but reported that he had had four procedures to 
withdraw fluid from the knee, the last in 1989 or 1990.  
Transcript at 3-4.  The veteran also reported extensive 
outpatient therapy up until approximately one-and-a-half 
years earlier.  Transcript at 5.  He indicated that he wore a 
brace, but that even with the brace he continued to 
experience his knee giving out.  He complained of muscle 
atrophy above the knee.  Transcript at 6-7. He also 
complained of knee sensitivity and warmth, as well as locking 
and crackling and popping of the knee with motion.  He 
reported constant, "shocking" pain every day, as well as 
decreased motion, weakness and instability.  Transcript at 8-
9.  He stated that he lost his job at the Post Office after 
collapsing twice on the job and that he was receiving SSA 
benefits since approximately the 1980s.  He indicated that 
his knee was a factor in the award of SSA benefits.  
Transcript at 10-12.

Of record is a June 1996 VA service treatment plan indicating 
that the veteran had just been released from prison and that 
he had no mobility impairments, that his gait was normal, and 
that he had no pain.  Another VA medical records prepared on 
the same date reflects that the veteran's extremities had 
full range of motion.  He was to be admitted for substance 
abuse rehabilitation.  

At the time of VA examination in October 1996, the veteran 
reported that he had had difficulty with his knee over the 
years and had had two episodes of knee collapsing that 
resulted in the loss of his post office job.  He stated that 
he had been receiving SSA benefits since 1984.  He complained 
of pain and difficulty when walking for long distances or 
taking stairs.  The examiner noted that the veteran disrobed 
in a normal fashion and was wearing an elastic knee guard.  
The veteran demonstrated left lower extremity rotation to 15 
degrees and zero degrees of left knee extension.  He squatted 
to 50 percent of the expected norm, as stated by the 
examiner.  The veteran complained of pain.  Left knee 
extension was to zero degrees and flexion was to 155 degrees.  
The examiner did not appreciate any increased stretch of 
either the medial or lateral collateral ligaments on the 
left.  Drawer sign was negative on the left.  There was some 
fullness of the synovia on the left.  The examiner noted more 
crepitation on the right than on the left.  X-rays showed 
some osteoporosis of the left femur and increased tibial 
density, without indication of loose bodies.  The examiner 
noted saphenous nerve impairment and atrophy of the left 
quadriceps.  Left-sided muscle strength was less than the 
right.

In November 1997, the veteran presented for a VA examination.  
The examiner noted his own prior examination report, dated in 
October 1996, and indicated that such was sufficient as to 
the veteran's background.  The veteran reported a continued 
problem with left knee swelling, cracking, popping and 
collapsing and stated that as a result he lost his job at the 
post office.  The veteran reported wearing an elastic 
support.  The examiner noted that the veteran exhibited 
"considerable posturing" in attempting to disrobe and had 
to lift his left thigh with his hands in order to take off 
his sock.  The veteran walked with both legs extended at the 
knees and demonstrated a very stilted gait.  In the seated 
position the veteran had left knee extension to three degrees 
and flexion to 135 degrees.  There was no evidence of heat, 
no appreciable redness except for a circle from a brace.  
Collateral ligaments on the left were snug.  Strength of the 
hip flexors, on the left was 3/5; knee extensors was 4/5 and 
knee flexors was 3/5.  The examiner reviewed x-rays from 
October 1996 and indicated that such showed mild sclerosis of 
the tibial table bilaterally and faint pseudocyst in the 
medal and lateral femoral condyles.  In December 1997, the 
examiner prepared an addendum noting that computerized 
tomography in December 1997 revealed the left knee bony 
structures to be unremarkable, without appreciable 
abnormality.  The examiner commented that the findings were 
of soft tissue atrophy about the left lower extremity, 
limited left knee motion, and a change of sensation 
anteriorly about the left knee (stated to be probably related 
to a surgical scar).  

In a December 1997 addendum to the examination report the 
examiner noted that a recent CAT scan of the veteran's knees 
showed no abnormal findings.  The examiner noted that from an 
orthopedic point of view, the veteran had persistent long-
term symptoms involving the left knee, with findings of soft 
tissue atrophy, limitation of motion, change of sensation, 
and normal CAT scan findings.  The examiner indicated that he 
was "unable to make a diagnosis that would encompass the 
findings and the problem as it relates to this individual."  

At the time of VA examination in February 1999, the examiner 
noted that he had previously examined the veteran and that, 
as before, the veteran walked with a cane on the right side.  
The veteran reportedly had lost his job with the post office 
in 1985 due to his knee problems, having been unable to stand 
for long periods and unable to do home deliveries.  The 
veteran reported that he had last fallen because of his knee 
problems two days earlier while ascending stairs; his knee 
tended to collapse and he had been unable to support himself 
with the cane.  He stated that his left knee discomfort was 
"essentially the same now as it has always been."  He 
described that his knee "pops out of the socket..."  The 
examiner noted some exaggeration as the veteran disrobed.  
The veteran was able to stand on his tiptoes, using a cane 
for stability.  He refused to squat.  Examination revealed 
larger right thigh circumference than left.  The examiner 
noted as "most interesting" the absence of the reddened 
area around the left patella seen on prior examination, 
theorizing that perhaps the veteran had previously  been 
using an elastic knee cage.  It the upright position the 
veteran's left knee extended to three degrees.  The examiner 
noted as "startling" several scratches on the left 
thigh/patella.  Active motion of the left knee was reported 
as extension to 10 degrees and flexion to 135 degrees, with 
pain and discomfort at the extremes of both.  Drawer sign was 
negative.  The medial and collateral ligaments were described 
as "snug" at zero degrees and the examiner noted a "slight 
looseness of the collateral ligaments on the left at 30 
degrees flexion but stated that such was "not a major 
discrepancy."  There was evidence of "very slight 
crepitation on the left and only at the extreme of 
extension."  The examiner noted no change in x-rays, stating 
that the bony structures and joint space were well maintained 
and that there did not appear to be any other major 
abnormality.  

In March 1999, an addendum to the February 1999 examination 
was received.  The examiner noted moderate left thigh 
atrophy, minimal left knee laxity, mostly on the medial 
aspect, at 30 degrees extension, and only slight left 
patellar crepitation at the extreme of active extension and 
mild left knee instability at full extension.  The examiner 
reported being unconvinced at the time of examination that 
there was excessive fatigability, weakness, incoordination, 
as when activity and stresses were repeated, there was a 
difference in the veteran's reaction.

Pertinent Criteria

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  There is no indication that there are additional 
records which have not been obtained and which would be 
pertinent to the present claim.  Thus, no further development 
is required in order to comply with VA's duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where, as in this case, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).

In each case, the Board must determine whether evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet.App. 49, 55 (1990).  "It is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  See Madden v. Gober, 125 F.3d 1477 
(Fed.Cir.1997) and cases cited therein.

The orthopedic component of the veteran's service-connected 
is currently evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, which provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability.  A 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.  Id.  The competent medical examinations of 
record are consistent in characterizing any demonstrated left 
knee instability as no more than "minimal" or "slight" and 
thus, the preponderance of the competent and probative 
evidence is against assignment of an increased evaluation 
under Diagnostic Code 5257.

The veteran, through his representative, has specifically 
indicated that his claim should be viewed in light of 
VAOPGCPREC 23-97 (July 1, 1997).  In that opinion, VA's 
General Counsel stated that when a knee disorder is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257, and where a 
veteran also arthritis with limitation of knee motion which 
at least meets the criteria for a zero percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, 
separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  Precedent opinions 
of the General Counsel are binding on the Board.  
38 U.S.C.A. § 7104(c) (West 1991).  

The Board has carefully considered the veteran's argument, 
but notes that arthritis must be shown by x-ray findings.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1998).  
In this case, x-rays consistently show a normal left knee, 
without any competent evidence of diagnosed 
arthritis/degenerative joint disease pertinent to the 
veteran's left knee.  Thus, VAOPGCPREC 23-97 is not a basis 
for an award of separate evaluations based on arthritis and 
instability in this case.

The Board must, however, consider limitation of motion of the 
knee as a basis for a separate and/or increased evaluation, 
and do so in conjunction with the veteran's complaints of 
pain on use.  Pertinent to such consideration are the 
following:

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 (1998) contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.

In making determinations with regard to the application of 38 
C.F.R. §§ 4.40 and 4.45, the Board is further bound by the 
holding of VAOPGCPREC 9-98 (August 14, 1998), as far as such 
held that 38 C.F.R. §§ 4.40, 4.45 must be considered in light 
of the relevant Diagnostic Code governing limitation of 
motion. 

Limitation of motion is contemplated in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a zero percent evaluation where flexion of the 
leg is only limited to 60 degrees.  For a 10 percent 
evaluation, flexion must be limited to 45 degrees.  For a 20 
percent evaluation is warranted where flexion is limited to 
30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  Diagnostic Code 5261 
provides for a zero percent evaluation where extension of the 
leg is limited to five degrees.  A 10 percent evaluation 
requires extension limited to 10 degrees.  A 20 percent 
evaluation is warranted where extension is limited to 
15 degrees.  A 30 percent evaluation may be assigned where 
the evidence shows extension limited to 20 degrees.  For a 
40 percent evaluation, extension must be limited to 30 
degrees.  And finally, where extension is limited to 45 
degrees a 50 percent evaluation may be assigned.  38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261.




In this case, the more recent medical evidence reveals that 
the veteran has been assessed as exaggerating the physical 
limitations resulting from his knee disability.  Thus, 
evidence of limitation of motion or other manifestations upon 
which an increased or separate rating might be predicted must 
be carefully considered.  At the time of the October 1996 VA 
examination he could extend the knee to zero degrees and flex 
it to 155 degrees.  In November 1997 the knee could be 
actively extended to three degrees and flexed to 135 degrees 
in the seated position.  On the February 1999 examination, 
the veteran was noted to have active left knee extension to 
10 degrees and flexion to 135 degrees, but in the upright 
position the knee could be extended to three degrees.  Thus, 
the preponderance of the credible and probative evidence 
shows that the veteran's left knee can be extended to at 
least three degrees and flexed to at least 135 degrees.  
Accordingly, any limitation of motion does not even meet the 
schedular criteria for even a zero percent rating under the 
applicable diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261.  The veteran is already in receipt of a 10 
percent evaluation based on instability of his left knee.  He 
also has been awarded separate evaluations based on left knee 
scarring and neurologic impairment.  

The provisions of 38 C.F.R. §§ 4.40, 4.45 have been 
considered; however, the competent and probative evidence 
does not reflect that the veteran's knee disability results 
in additional functional limitation to warrant an increased 
evaluation.  The most recent VA examiner examined the veteran 
on prior occasions and in March 1999 commented that he was 
unconvinced that the veteran experienced excessive 
fatigability, weakness or incoordination residual to his knee 
disability for the reason that when activity and stresses 
were repeated, there was a difference in the veteran's 
reactions.  In November 1997, that same examiner noted that 
the veteran exhibited "considerable posturing" in 
attempting to disrobe; at that time there was no objective 
evidence of heat or redness about the knee except for a 
circle from a brace.  In February 1999, that examiner 
continued to note some exaggeration as the veteran disrobed.  
Based on such the Board finds the veteran's complaints of 
additional pain on use and flare-ups to lack credibility and 
to be unsupported by clinical findings and/or competent 
medical assessments.  Repeated examinations have failed to 
reveal objective, credible evidence in support of the 
veteran's claims of pain and flare-ups or to otherwise 
indicate that an increased evaluation is warranted based on 
functional loss.  Accordingly, an increased orthopedic 
evaluation is not warranted based on application of 38 C.F.R. 
§§ 4.40, 4.45.  As indicated, to the extent that the veteran 
suffers left knee disability other than orthopedic in nature, 
he is separately service-connected and evaluated based on 
symptomatic scarring and neurologic impairment as such affect 
his functioning.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (1998) is in order.  That provision provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  The evidence in this case fails to show 
that the veteran's service-connected knee disorder is causing 
marked interference with his employment, or that such 
requires frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
Although he has complained of losing a past job due to his 
knee problems, SSA records in the file are significant for 
noting psychiatric illness and substance abuse, not left knee 
disability.  The veteran has reported four aspirations 
performed on his left knee, but has stated that the last was 
in 1990, without subsequent procedures or surgeries.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as missing 
time from work or requiring periodic medical attention are 
clearly contemplated in the Schedule.  What the veteran has 
not shown in this case is that his left knee disability, in 
and of itself, results in unusual disability or impairment 
that renders the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.





ORDER

An evaluation in excess of 10 percent for (orthopedic) post-
operative residuals of a left knee disability is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

